FILED
                            NOT FOR PUBLICATION                             MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DENNIS ANDREW BALL, personally                   No. 09-17184
and as Benefactor of the Eleanor R. Ball
IrreLvg Trust 05/10/01,                          D.C. No. 2:09-cv-00635-LOA

              Plaintiff - Appellant,
                                                 MEMORANDUM *
  v.

CITY OF PEORIA, Both generally and
severally and CITY OF PEORIA POLICE
DEPARTMENT, Both generally and
severally,

              Defendants - Appellees.



                  Appeal from the United States District Court
                           for the District of Arizona
               Lawrence O. Anderson, Magistrate Judge, Presiding **

                            Submitted March 8, 2011 ***


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The parties consented to the jurisdiction of the magistrate judge. See
28 U.S.C. § 636(c).

       ***   The panel unanimously concludes this case is suitable for decision
without oral argument, and therefore denies Ball’s request. See Fed. R. App. P.
34(a)(2).
Before:      FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

      Dennis Andrew Ball appeals pro se from the district court’s judgment

dismissing his diversity action against the City of Peoria and its police department.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Doe v. Abbott

Labs., 571 F.3d 930, 933 (9th Cir. 2009). We affirm.

      The district court properly concluded that Ball’s state law claims were

barred by Arizona’s Public Entity Notice of Claim Statute because he failed to file

a notice of claim containing “facts sufficient to permit the public entity or public

employee to understand the basis upon which liability is claimed.” Ariz. Rev. Stat.

§ 12-821.01(A); see also Deer Valley Unified Sch. Dist. No. 97 v. Houser, 152

P.3d 490, 492 (Ariz. 2007) (requiring strict compliance with the statutory

requirements of § 12-821.01(A)).

      Ball’s remaining contentions are unpersuasive.

      The Clerk shall file the reply brief submitted on December 20, 2010.

      AFFIRMED.




                                           2                                    09-17184